Title: To George Washington from William Heath, 25 May 1782
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            Highlands, May 25. 1782.
                        
                        The enclosed packet from Sir Guy Carlton came to hand the last evening.
                        I also take the liberty to enclose a letter from captain Pray and some papers sent up by him. The British
                            officers, their servants and baggage are now waiting at Dobbs ferry. Conceiving the granting of flags to be the sole right
                            of the commander in chief, I dare not give one until your pleasure is known, which I request by the return of the bearer.
                            As the officers have come much further than they expected, they will be very impatient to have an answer. I request their
                            papers may be returned by the bearer. As Dobbs ferry is now made the only channel of communication for flags, I wish your
                            direction for future conduct with respect to officers who come under similar circumstances, as it is probable there will
                            be many.
                        Colonel Putnam wishes to send a serjeant to Massachusetts on business for the regiment, if your Excellency
                            has no objections. I have the honor to be, With the greatest respect, Your Excellency’s Most obedient servant,
                        
                            W. Heath

                        
                    